Case 1:19-cv-07657-PKC Document 19 Filed 11/08/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE

 

x .
FRED ALSTON , as a Trustee of THE LOCAL 272 Civil Action No.
LABOR-MANAGEMENT PENSION FUND; 19 CV 7657 (PKC)
FRED ALSTON , as a Trustee of THE LOCAL 272 ECF Case
WELFARE FUND,
Plaintiffs,
DEFAULT
JUDGMENT
-against-

ST CHARLES GARAGE and MJS MANAGEMENT,

Defendant.
x

 

This action having been commenced by the filing of a complaint and the issuance of a
summons on August 15, 2019, and the summons and complaint having been served on defendant,
ST CHARLES GARAGE, by personal service on September 30, 2019, proof of service having
been filed with the Office of the Clerk of this Court on October 7, 2019, and the summons and
complaint having been served on defendant, MJS MANAGEMENT, by personal service on
September 18, 2019, proof of service having been filed with the Office of the Clerk of this Court
on September 25, 2019, and defendants, ST CHARLES GARAGE and MJS MANAGEMENT, not
having appeared, answered or otherwise moved with respect to the complaint herein, and the time
for said defendants to appear, answer or otherwise move having expired, it is

ORDERED, ADJUDGED AND DECREED that FRED ALSTON, as a Trustee of THE
LOCAL 272 LABOR-MANAGEMENT PENSION FUND; FRED ALSTON, as a Trustee of THE
LOCAL 272 WELFARE FUND, with offices at 220 East 23™ Street, 8" Floor, New York, NY
10010, have judgment against the defendants, ST CHARLES GARAGE and MJS MANAGEMENT,

whose last known address is 425 West 59" St, New York, NY 10019, for the relief demanded in the

 
Case 1:19-cv-O7657-PKC Document19 Filed 11/08/19 Page 2 of 2

Complaint to Wit: that defendants are indebted to plaintiffs as follows:

LOCAL 272 PENSION FUND $ 0.00

LOCAL 272 WELFARE FUND $ 1,066.71

all of which total $1,066.71 (29 U.S.C. § 1132 (g)(2)(A), with interest at the rate of 18%
from January 1, 2018 through November 4, 2019, of $258.86 (29 U.S.C. § 1132 (g)(2)(B), and
additional interest at the rate of 18% of $258.86 (29 U.S.C. § 1132 (g)(2)(C), and awarding plaintiffs
attorneys’ fees of $ 316.87 (29 U.S.C. § 1132 (2)\@)() and costs of $529.64 (29 U.S.C. § 1132
(2\(2)(D), against defendants, all totaling $2,430.94 and it is further,

ORDERED AND ADJUDGED that the judgment rendered by the Court on this day in favor
of the plaintiffs be entered as a final judgment against ST CHARLES GARAGE and MJS

MANAGEMENT, and the Clerk of the Court is directed to enter such judgment forthwith.

 

The CLA “age Ha. Cte.
Dated: New York, New York cet lore ell vations
Jiaited States LLL J t Judge

OND LT

Date

 

 
